Citation Nr: 1718147	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  94-17 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis with obstructive pulmonary disease (COPD), to include on the basis of exposure to radiation or to herbicides.

2.  Entitlement to service connection for polycythemia vera, to include on the basis of exposure to radiation or to herbicides.


WITNESSES AT HEARINGS ON APPEAL

The appellant, the Veteran, and the Veteran's sister



ATTORNEY FOR THE BOARD

E. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1968.  He died in December 2011.  The appellant is his surviving spouse.  She has been substituted as the claimant for purposes of processing the Veteran's claims to completion, pursuant to the provisions of 38 U.S.C.A. § 5121A.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 1992 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  By a decision entered in July 1996, the Board, in pertinent part, denied service connection for rheumatic fever, chronic bronchitis, COPD, and polycythemia vera.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans Appeals prior to March 1, 1999) (Court).  By a memorandum decision entered in May 1998, the Court affirmed the Board's denial of service connection for rheumatic fever and emphysema.  The Board's decision with respect to service connection for chronic bronchitis with COPD, and for polycythemia, was vacated and remanded for further development and readjudication.  Subsequently, the Board remanded the matters on appeal to the agency of original jurisdiction (AOJ) on four occasions; in September 1998, April 2004, July 2009, and April 2011.

Most recently, in November 2014, the Board remanded the claims for further development, to include obtaining outstanding records and a VA opinion regarding the etiology of the Veteran's disabilities.  An opinion was provided in June 2016.

For the reasons set forth below, this appeal must again be remanded to the AOJ.  VA will notify the appellant if further action is required on her part.

As a final preliminary matter, the Board notes that the Veteran, in April 2003, submitted a notice of disagreement with regard to an April 2003 rating decision that denied his claim for compensation under 38 U.S.C.A. § 1151 for residuals of fracture of the left hip.  In the November 2014 remand, the Board referred this matter to the AOJ for appropriate action.  However, the AOJ has not addressed this claim.  Thus, the matter of whether that claim remained pending at the time of the Veteran's death and, if so, whether the appellant may properly be substituted as the claimant in that matter, is again referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

The law mandates that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 268, 271 (1998).

In the November 2014 remand, the Board directed the RO to ask the service department to review records of Homestead AFB, Florida, which would disclose whether there was an accident involving the release of nuclear materials or ionizing radiation at that facility around July 1967.  Additionally, the RO was instructed to request the U.S. Army and Joint Services Records Research Center (or other appropriate source) to search the Veteran's unit records to determine whether he or other members of his unit were sent on temporary duty to White Sands, New Mexico in the fall of 1967 for purposes of participating in missile and above-ground atomic tests, and/or Vietnam, in 1968, for purposes of assessing whether it would be feasible to set up a missile site for long-range use.  The remand directives further stated that if the service department had no records which would disclose whether such an accident occurred, the service department should be requested to advise the AOJ as to which other agency might possess such records.  

In September 2015, a Defense Personnel Records Information Retrieval System response was submitted and associated with the claims file.  The response stated that the service department was unable to verify or document that the Veteran participated in missile and above-ground atomic tests at White Sands, New Mexico or that he set up missile sites in Vietnam.  The service department advised that any available records could potentially be located through a Morning Report DA Form 1 search, through the National Personnel Records Center (NPRC).  Furthermore, the department suggested that a potential source from which to seek information related to atomic tests was the Defense Threat Reduction Agency.  The AOJ/RO did not make any attempt to contact these agencies to obtain outstanding records related to the appellant's claims.  Stegall, supra.  

Additionally, the November 2014 remand sought a medical opinion regarding the  possible connection to service of the Veteran's chronic bronchitis and/or COPD, as well as his polycythemia vera.  

The June 2016 VA examiner was asked to opine as to whether it is as least as likely as not that the Veteran developed a nicotine dependence during service, that the use of tobacco products during service otherwise caused his later diagnosed chronic bronchitis and/or COPD, or that chronic bronchitis and /or COPD had their onset in service or was/were otherwise attributable thereto.  

The examiner opined that the tobacco condition was unrelated to service, that it was a pre-existing condition, but he did not provide sufficient rationale to support his conclusions.  He merely restated the factual events referenced in the remand directives.  He did not thoroughly comment as to the significance of those events as directed by the Board or further explain the basis for stating that, based upon a lack of documentation, the tobacco condition was not aggravated in-service or the cause of the bronchitis/COPD.  

The examiner was also asked to comment on whether it is as least as likely as not that the Veteran's polycythemia vera had its onset in service or was othereise attributable thereto.  Furthermore, the examiner stated that the polycythemia vera was unrelated to service because there was "no evidence that his polycythemia vera was caused by herbicide or radiation exposure in service."  However, there was no rationale provided to support this bare conclusion.  Thus, the opinion is inadequate and an addendum opinion is required.  See Stegall, supra; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Given the time that will pass during the processing of this remand, any additional records should be associated with the claims file on remand as well.  Additionally, the appellant should be given the opportunity to submit any additional evidence pertinent to this appeal.

Accordingly, the case is REMANDED for the following action:

1. Ask the appellant to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issues on appeal.  If she provides the necessary release(s), assist her in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

2.  Ask the NPRC to conduct a Morning Report DA Form 1 search to obtain the Veteran's unit records (Battery D, 2d Bn, (HERC), 52d Arty, So Dade County, Florida) to determine whether the Veteran or other members of his unit were sent on temporary duty to White Sands, New Mexico (in the fall of 1967; for purposes of participating in missile and above-ground atomic tests), and/or Vietnam (in 1968; for purposes of assessing whether it would be feasible to set up a "fixed stationery" Ajax or Nike missile site for long-range use).  The response(s) received should be associated with the claims file. If the NPRC has no records which would disclose any temporary duty assignments, the NPRC should be asked to advise the AOJ as to which other agency might possess such records, if any. The AOJ shall contact those agencies and attempt to obtain any available records. 

3.  Ask the Defense Threat Reduction Agency (located at 8725 John J. Kingman Road #6201, Fort Belvoir, VA 22060) to review their records and provide information regarding the following:

A. Whether there was an accident at Homestead AFB, Florida, involving the release of nuclear materials or ionizing radiation at that facility around July 1967, as well as a radiation leak from a nuclear warhead at Battery "C."  

B.  Whether the Veteran participated in missile and above-ground atomic tests in White Sands, New Mexico in the fall of 1967.

C.  Whether the Veteran participated in an assignment to assess whether it would be feasible to set up a "fixed stationery" Ajax or Nike missile site for long-range use in Vietnam in 1968.

The response(s) received should be associated with the claims file. If the Defense Threat Reduction Agency has no records which would disclose this information, the agency should be requested to advise the AOJ as to which other agency might possess such records, if any. The AOJ shall contact those agencies and attempt to obtain any available records.

4.  After all of the foregoing development has been completed to the extent possible, return the claims file to an appropriate medical professional so as to render the requested opinions. After reviewing the claims file, the physician should offer an opinion as to the following:

A. Whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) (i) that use of tobacco products during service otherwise caused his later diagnosed chronic bronchitis and/or COPD, or (ii) that chronic bronchitis and/or COPD had their onset in service or was/were otherwise attributable thereto.

In so doing, the physician should fully comment on the medical significance, if any, of the evidence of record which indicates that the Veteran began to smoke cigarettes at age 18 (which would have been prior to service); that he smoked one to two packs per day from ages 18 to 51; that he cut back to one-half pack per day around 1989; and that he quit smoking in May 1999.  The physician should also comment on the opinion offered by a VA examiner in November 1999, to the effect that the Veteran did not have a "severe" smoking history which in all likelihood would cause his current situation; and should discuss the medical significance, if any, of the fact that the Veteran was treated for bronchitis during service in October 1965, with chest X-rays at that time being interpreted to reveal an early left lower lobe pneumonia.

B. Whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that polycythemia had its onset in service or was otherwise attributable thereto.

In so doing, the physician should fully comment on the medical significance, if any, of the evidence of record which reflects that the Veteran had rheumatic fever prior to service; that he was treated for fever, bronchitis, and bilateral knee pain during service; and that his hematocrit at the time of his discharge from service was found to be 47%.

A restatement of the factual history of the evidence of record is not sufficient.  A thorough and complete rationale for all opinions expressed must be provided.

5.  If, after the foregoing development has been completed, evidence is of record that triggers the need for development under 38 C.F.R. § 3.311, such development should be completed.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claims should be readjudicated based on the entirety of the evidence.  If either of the claims remains denied, the appellant and her representative should be issued a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


